UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6372


NATHAN E. JACOBS,

                Plaintiff - Appellant,

          v.

MRS. SHELLY CARR, Case Manager,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:16-cv-00001-JPB-MJA)


Submitted:   January 12, 2017              Decided:   February 7, 2017


Before GREGORY, Chief Judge, and MOTZ and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Nathan E. Jacobs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathan          E.      Jacobs       appeals       the    district        court’s    order

dismissing his Bivens 1 complaint.                         Because the district court

incorrectly determined that Jacobs has three qualifying strikes

under      the    Prison        Litigation         Reform       Act    (PLRA),      28     U.S.C.

§ 1915(g) (2012), we vacate the order of dismissal and remand.

      In concluding that Jacobs had three strikes under the PLRA

at the time he filed the subject complaint, the district court

relied on Jacobs v. U.S.A. Supreme Court Clerk, Civ. Action No.

10-1332, 2010 WL 3123169 (D.D.C. Aug. 9, 2010) (unpublished);

Jacobs v. Supreme Court of the United States, No. 10-5271, 2011

WL   2199975          (D.C.    Cir.    May       17,   2011)    (unpublished)           (“Supreme

Court”); and Jacobs v. Holder, No. 4:10-cv-1544, 2010 WL 4449357

(N.D. Ohio Nov. 1, 2010) (unpublished).                               We conclude that the

district     court         erred      in    finding      that    Supreme        Court    properly

qualifies as a strike.

      In    Supreme           Court,       the    U.S.    Court       of    Appeals      for    the

District         of     Columbia       Circuit         denied     relief,        stating       that

“[b]ecause        the      appropriate           disposition      is       so   clear,    summary

action is warranted.”                  2011 WL 2199975, at *1.                    However, the

court did not reference § 1915 or explicitly state that Jacobs’



      1Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).



                                                   2
appeal was frivolous, malicious, or failed to state a claim for

relief.      In light of our decision in Blakely v. Wards, 738 F.3d

607   (4th    Cir.    2013)   (en    banc),   in   which       we   emphasized   the

importance     of    the   express    language     used    by   the     adjudicating

court, id. at 613-15, 617, we conclude that the language in

Supreme Court does not evidence a PLRA strike. 2

      Accordingly, we vacate the order of dismissal and remand

for further proceedings.             We deny Jacobs’ pending motion.              We

dispense     with     oral    argument    because        the    facts    and   legal

contentions     are    adequately     presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                           VACATED AND REMANDED




      2A PACER search did not reveal any other action that could
properly qualify as a strike against Jacobs.



                                         3